The State proved by its witness the possession and sale by appellant of a quart of whisky. Appellant took the witness stand and admitted his possession of this quart of whiskey, but said he sold it for medicinal purposes. During his cross-examination he admitted that at said time he had four quarts of whisky buried, and that upon being telephoned to by a man named Peppers, who besought him to sell him a quart of whisky for medicine, he dug up and sold one of said four quarts, but that he still had the other three.
The first count in the indictment charges appellant with possession of intoxicating liquor for purposes of sale, mentioning no quantity. Appellant having thus admitted himself in possession of four quarts of whisky, and that he had sold one of same, as above stated, the court gave his special charge to the effect that if he possessed the liquor described in the first count of the indictment with intent to *Page 92 
sell or deliver it to Peppers for his use as a medicine, the jury should acquit him of the offense charged in the first count. This seems to be a more favorable charge than appellant was entitled to under the facts, but the jury evidently must have declined to accept his statement, for they convicted him under the first count.
We are wholly unable to agree with appellant's contention that the State should have been required to elect between transactions. Appellant had possession of the four quarts of whisky according to his own statement, and dug up one of them and sold it. He was not convicted for transporting or for selling, but for possession, and under the facts of this case we do not think the State required to elect. Nor are we able to agree with appellant's contention that the State's special charge was erroneous. It was in effect that even though appellant may have sold one quart of whisky for medicinal purposes, still if he had other whisky and had it for sale, the jury might convict him of the offense, charged in the first count.
Being unable to agree with any of appellant's contentions, the motion for rehearing will be overruled.
Overruled.